4250 NORTH DRINKWATER BOULEVARD
FOURTH FLOOR
SCOTTSDALE, ARIZONA 85251-3693

SACKS TIERNEY p.a., ATTORNEYS

Oo Oe HN DB AH FF WY YP

——s umm
— ©

t

NY NM NO BO KN BY BR DY DR we ee
oO nN DO DH FPF WY NY S§ FT OBO CO HI DR N & WH bo

 

Case 3:20-cv-08123-JJT Document 10 Filed 06/22/20 Page 1 of 2

James W. Armstrong (No. 009599)
james.armstrong@sackstierney.com

Brian E. Ditsch (No. 009075)
brian.ditsch@sackstierney.com

SACKS TIERNEY P.A.

4250 N. Drinkwater Blvd., Fourth Floor
Scottsdale, Arizona 85251-3693
Telephone: (480) 425-2600

Attorneys for Defendant

UNITED STATES DISTRICT COURT

DISTRICT OF ARIZONA
Brian Erskine, No. 3:20-cv-08 123-DMF
Plaintiff,
V. NOTICE OF APPEARANCE
Forrest Fenn,
Defendant.

 

 

Notice is hereby given that SACKS TIERNEY, P.A., by and through James W.
Armstrong and Brian E. Ditsch, enters its appearance as counsel of record for Defendant

Forrest Fenn in this matter.

DATED this 22nd day of June, 2020.

SACKS TIERNEY P.A.

/s/James W. Armstrong
James W. Armstrong
Brian E. Ditsch
Attorneys for Defendant

 

 

 
FOURTH FLOOR

4250 NORTH DRINKWATER BOULEVARD
SCOTTSDALE, ARIZONA 85251-3693

SACKS TIERNEY P.a., ATTORNEYS

Co fF IN DBD OH FSF WD YP =

NB NM BR BR BDO PO NO BRD BRD eet
on KR UN B&F WY NY KK GS OO BeBe HI DB AH fF WwW HO — &

 

Case 3:20-cv-08123-JJT Document 10 Filed 06/22/20 Page 2 of 2

CERTIFICATE OF SERVICE
I hereby certify that on June 22, 2019, I electronically transmitted the foregoing
document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
Notice of Electronic Filing to the following CM/ECF registrants:
Brian Erskine
1338 Sabatina Street
Prescott, Arizona 86301
Plaintiff pro per
/s/ Pat Nielsen
[2747543]

 

 

 
